DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 December 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument that “The registration rollers of Takenaka, then, temporarily prevent motion of the sheet P before the conveyor belt is activated, not when the conveyor belt is activated”, please note that the limitation “when the conveyor belt is activated” can be interpreted to mean “when/while the conveyor belt is activated/circulating/moving” or “when the conveyor belt is first activated/starts circulating/moving” and the Takenaka reference meets the former interpretation.  The registration rollers temporarily hold the sheet to synchronize the conveyance of the sheet with image formation and it is well-known that during a printing operation of multiple sheets (as seen in figs. 8-9), the conveyor belt will be circulating/activated to move the sheets through the conveyance path, which means the sheet that is entering the printing operation is held by the registration rollers while the conveyor belt is in movement.
Regarding applicant’s argument that “the registration rollers' motion prevention of the sheet does not cause the sheet to slide over the conveyor belt”, please note that the pause in motion of the rollers is to synchronize the conveyance of the sheet with image .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takenaka et al. (US 2016/0159114 – hereinafter Takenaka.)
Regarding claim 1, 
	Takenaka discloses a printing system [1 in fig. 1] comprising: 
a print substrate supply mechanism [4 / 44 in fig. 1; paragraph 0022]; and 
a conveyor belt [32 in figs. 1 and 2; paragraph 0025], wherein: 
the print substrate supply mechanism is to supply print substrate [P in figs. 1 and 2] to the conveyor belt [paragraphs 0024 and 0025], 
the conveyor belt is to advance the supplied print substrate [para0025], and 


Regarding claim 2, 
	Takenaka further discloses the printing system comprising a pressure application mechanism [321 / 33 in fig. 4] to maintain the supplied substrate against the conveyor belt [paragraph 0047], 
wherein, during the substrate loading operation., the pressure application device applies a first pressure such that when the conveyor belt is activated the supplied substrate slides over the conveyor belt [paragraphs 0045-0047.]

Regarding claim 3, 
	Takenaka further discloses wherein, during a printing operation of the printing system, the pressure application mechanism applies a second pressure, different from the first pressure, the second pressure being such that when the conveyor belt is activated 

Regarding claim 4, 
	Takenaka further discloses wherein the pressure application mechanism comprises a vacuum pump [paragraph 0043.]

Regarding claim 5, 
	Takenaka further discloses wherein, during a printing operation of the printing system, the print substrate supply mechanism allows motion of the substrate such that when the conveyor belt is activated the supplied substrate is advanced by the conveyor belt [paragraph 0025.]

Regarding claim 9, 
	Takenaka further discloses wherein: 
the print substrate supply mechanism comprises a shaft to receive a substrate roll, the shaft being rotatable by a servo; and 
the print substrate supply mechanism controls the servo to prevent motion of the substrate [paragraphs 0034 and 0035.]

Regarding claim 10, 
	Takenaka discloses a method of operating a printing system [1 in fig. 1], the printing system comprising a print substrate supply mechanism [4 / 44 in fig. 1; paragraph 0022] to supply print substrate [P in figs. 1 and 2] to a conveyor belt [32 in figs. 1 and 2], 
performing a substrate loading operation of the printing system, the substrate loading operation comprising: 
applying a first pressure to the supplied print substrate to cause the supplied print substrate to remain against the conveyor belt [paragraphs 0045-0047]; and 
activating the conveyor belt while the first pressure is applied to the supplied print substrate [during a printing operation of multiple sheets, the conveyor belt will be circulating/activated to move the sheets through the conveyance path], causing the supplied substrate to slide over the conveyor belt [paragraphs 0024 and 0045-0047; the pause in motion of the rollers is to synchronize the conveyance of the sheet with image formation, which means that it will also control/cause when the sheet is released, picked up by placing roller 312 and transported by the conveyor belt], and 
performing a printing operation of the printing system [paragraph 0025], the printing operation comprising: 
applying a second pressure, different from the first pressure, to the supplied print substrate to cause the supplied print substrate to remain against the conveyor belt [paragraphs 0006, 0082-0086, and 0100-0103]; and 
activating the conveyor belt, the second pressure being such that the supplied substrate is advanced by the conveyor belt [paragraphs 0006, 0082-0086, and 0100-0103.]

Regarding claim 11, 
	Takenaka further discloses wherein the substrate loading operation comprises preventing motion of the substrate [paragraph 0024.]

Regarding claim 12, 
	Takenaka further discloses wherein preventing motion of the substrate comprises preventing motion of the substrate supply mechanism [paragraph 0024.]

Regarding claim 13, 
	Takenaka further discloses wherein the first and second pressures are vacuum pressures [Abstract and paragraph 0043.]
	
Regarding claim 14, 
	Takenaka further discloses the method comprising performing the substrate loading operation and printing operation in response to a user initiating a print job [as is well-known in the art.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Nishiyama (EP 3 124 264 A2.)
Regarding claim 6, 
	Takenaka discloses the claimed limitations as set forth above but fails to expressly disclose wherein, after the substrate loading operation and prior to a printing operation of the printing system, the print substrate supply mechanism applies a tensioning force to the supplied substrate to set tension of the supplied substrate to a tension suitable for the printing operation.
	However, Nishiyama discloses a conveyer that is driven to start to convey a sheet of continuous paper and accelerates the sheet to a printing conveyance speed, and drives an inkjet head to start to perform a printing while driving the conveyer to convey the sheet at the printing conveyance speed, wherein a tension adjuster is driven to adjust a tension of the sheet such that the tension of the sheet during acceleration after start of conveyance of the sheet is smaller than the tension of the sheet during the printing [Abstract and paragraph 0011.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takenaka invention to include means for applying a tensioning force to the supplied substrate to set tension of the supplied substrate to a tension suitable for the printing operation as taught by Nishiyama for the purpose of suppressing the amount of wasted paper [paragraph 0012.]   

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Cloots (EP 3 159 172 A1.)
Regarding claims 7 and 8, 
	Takenaka discloses the claimed limitations as set forth above but fails to expressly disclose the printing system comprising a substrate position indicator to 
	However, Cloots discloses an inkjet printing device includes a vacuum flatbed table configured to support large and flat substrates with applied vacuum power and while printing, in a hold down area, against the vacuum flatbed table, and a removable flat substrate support device configured to support large and flat substrates while printing [Abstract], wherein a sensor is used to monitor the substrate position for lateral tracking the flat substrate from roll-to-roll, and each has an actuator to shift the running substrate mechanically back on course whenever the sensor detects movement away from the set path [Abstract and paragraph 0022]; and wherein a quick release fastener, makes it possible to fast switch between a flat substrate support on the vacuum flatbed table and a flat substrate support on a removable flat substrate support device [paragraph 0035.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takenaka invention to include means for indicating a loading position for the substrate and for preventing motion of the substrate by engaging a locking element as taught by Cloots for the purpose of increasing productivity on the inkjet printing devices with less loss of service and calibration of said inkjet printing devices [paragraph 0007.]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Besson et al. (WO 2016/008597 – hereinafter Besson.)
Regarding claim 15, 
	Takenaka discloses a non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon, which, when executed 
perform a substrate loading operation comprising: 
preventing motion of the supplied print substrate [paragraph 0046]; 
applying a first pressure to the supplied print substrate while the motion of the supplied print surface is prevented to cause the supplied print substrate to remain against the conveyor belt [paragraphs 0045-0047; during a printing operation of multiple sheets, the conveyor belt will be circulating/activated to move the sheets through the conveyance path, which means the sheet that is entering the printing operation is held by the registration rollers while the conveyor belt is in movement (i.e. activated)]; and 
activating the conveyor belt while motion of the supplied print susbtrate is prevented, causing the supplied print substrate to slide over the conveyor belt [paragraphs 0045-0047; paragraphs 0024 and 0045-0047; the pause in motion of the rollers is to synchronize the conveyance of the sheet with image formation, which means that it will also control/cause when the sheet is released, picked up by placing roller 312 and transported by the conveyor belt], and 
performing a printing operation [paragraph 0025], comprising: 
allowing motion of the supplied print substrate; 

activating the conveyor belt, the second pressure being such that the supplied substrate is advanced by the conveyor belt [paragraphs 0006, 0082-0086, and 0100-0103.]
	
Takenaka fails to expressly disclose the second pressure applied to the printing substrate being greater than the first pressure.
However, Besson discloses a suction box, intended for a system for transporting flat media, includes at least one endless belt, formed with a plurality of through-holes, in a media-printing machine, equipped with at least one printing unit; and a suction device that generates a vacuum in the suction box; wherein the face of the suction box is formed with at least one zone at a first suction pressure, so as to apply the vacuum through the holes in the belt to the media being transported by the belt, and a second pressure with a magnitude higher than a magnitude of the first pressure; wherein the zone at a second pressure is situated in the region of the printing unit [Abstract.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takenaka invention to include means for applying a second pressure, greater than the first pressure, to the supplied print substrate to cause the supplied print substrate to remain against the conveyor belt as taught by Besson for the purpose of having a print substrate conveying operation that is accurate, preventing deviation of said print medium and obtaining optimal print quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853